Exhibit 10.2

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Second Amendment”), dated as of August 21, 2015, amends that certain Second
Amended and Restated Credit Agreement, dated as of June 12, 2013, as amended by
a First Amendment thereto dated December 20, 2013 and a Consent to Reporting
Extension dated July 23, 2015 (collectively, the “Credit Agreement”), by and
among ADS MEXICANA, S.A. DE C.V., a corporation organized under the laws of the
United Mexican States (the “Borrower”), the GUARANTORS (as defined in the Credit
Agreement) the LENDERS (as defined in the Credit Agreement) PARTY THERETO, and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested modifications to the Credit Agreement to
address changes to its financial statements which will result from certain
leases of the Loan Parties being re-characterized from operating leases to
capital leases, and the Lenders have agreed to such modifications, subject to
the terms and conditions herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) The following definitions set forth in Section 1.1 [Certain Definitions] of
the Credit Agreement are amended and restated as follows:

“Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined under any method above would be
less than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes
of this Agreement”

“Leverage Ratio shall mean ratio of consolidated total Indebtedness of ADS and
its Subsidiaries (excluding (i) any Indebtedness arising from reimbursement
obligations (contingent or otherwise) under standby Letters of Credit in an
aggregate amount not exceeding $10,000,000 and (ii) obligations with respect to
interest rate swaps, fuel hedges and other commodity hedging arrangements and
related marked-to-market liabilities, but including termination obligations
arising by reason of the termination or close out of such interest rate swaps,
fuel hedges and other commodity hedge arrangements the value of which being
determined as of such time of such termination or close out in accordance with
the terms of such



--------------------------------------------------------------------------------

agreements) to Consolidated EBITDAE, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended. In connection with the Loan
Parties’ financial statements characterizing the fleet leases and aircraft
leases as capital leases, for purposes of this Agreement the calculation of the
Leverage Ratio resulting from such characterization shall only apply to the
Leverage Ratio as calculated at the fiscal year ended March 31, 2015 and at the
end of each fiscal quarter thereafter.”

“LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. Notwithstanding the foregoing, if the LIBOR Rate as
determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.”

(b) The following new definitions are hereby inserted in Section 1.1 [Certain
Definitions] of the Credit Agreement in alphabetical order:

“Second Amendment shall mean the Second Amendment to Second Amended and Restated
Credit Agreement, dated as of August 21, 2015.”

“Second Amendment Effective Date shall mean the date upon which the Second
Amendment became effective pursuant to its terms.”

3. Waivers. The Lenders hereby waive any Potential Default or Event of Default
that may exist as a result of: (i) the financial statements of the Loan Parties
delivered to the Lenders pursuant to 6.1.6 [Financial Statements], Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] for all
periods prior to the fiscal year ending March 31,

 

2



--------------------------------------------------------------------------------

2015, not having been prepared in accordance with GAAP on account of the Fleet
Leases and Aircraft Leases having previously been characterized as operating
leases, (ii) any violation of Section 8.3.3 [Certificate of the Borrower],
Section 8.3.4.1 [Default], Section 8.3.4.4 [Erroneous Financial Information] as
well Section 7.2 [Each Loan or Letter of Credit], (iii) any violation of the
Credit Agreement or any other Loan Document resulting from the Loan Parties’
prior delivery of Compliance Certificates or other reports to the Lenders which
treated the fleet leases and aircraft leases as operating leases rather than
capital leases, (iv) the occurrence of an event of default under the ADS Credit
Agreement (which results in an Event of Default pursuant to the cross-default
provisions of Section 9.1.5 of the Credit Agreement) to the extent that such
event of default has been waived by the lenders under the ADS Credit Agreement,
and (v) the occurrence of a “Liquidity Event” (as defined in the Intercreditor
Agreement). The foregoing waiver is limited to the specific representations,
covenants and reporting documents referenced in such waiver and does not
represent any intent on the part of the Lenders to grant any future waivers.

4. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Second Amendment shall not be effective until the date
each of the following conditions precedent has been satisfied (such date is
referred to herein as the “Second Amendment Effective Date”):

(a) The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this
Second Amendment;

(b) The Senior Noteholders (2010) under the Amended and Restated Private Shelf
Agreement for the Borrower’s 5.60% Senior Series A Secured Notes due
September 24, 2018 and 4.05% Senior Series B Secured Notes due September 24,
2019 have executed and delivered an amendment to such Amended and Restated
Private Shelf Agreement between such Senior Noteholders (2010) and the Borrower
pursuant to which such Amended and Restated Private Shelf Agreement is amended
to be consistent with the amendments of the ADS Credit Agreement of even date
herewith;

(c) The Borrower and each Guarantor, by its execution and delivery of this
Second Amendment, shall have and be deemed to have certified to the
Administrative Agent and the Lenders that the certificates dated the Closing
Date and signed by the Secretary or an Assistant Secretary of the Borrower or
such Guarantor, as applicable, on behalf of itself and the Guarantors, remain
true, correct and complete on and as of the Second Amendment Effective Date;

(d) Since March 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(e) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Second
Amendment;

(f) The Borrower shall have reimbursed the Administrative Agent all fees and
expenses, including without limitation, reasonable attorneys’ fees, for which
the Administrative Agent is entitled to be reimbursed; and

(g) All legal details and proceedings to be consummated and/or otherwise
completed as of the Second Amendment Effective Date in connection with the
transactions contemplated by this Second Amendment and all other Loan Documents
to be delivered to the Lenders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

5. Incorporation into Credit Agreement. This Second Amendment shall be
incorporated into the Credit Agreement by this reference.

6. Full Force and Effect. Except as expressly modified by this Second Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Second Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts. This Second Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Entire Agreement. This Second Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Second Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

10. Governing Law. This Second Amendment shall be deemed to be a contract under
the laws of the State of Ohio, U.S.A. and for all purposes shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Ohio, U.S.A. without regard to its conflict of laws principles.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE – SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment as of the day and year first
above written.

 

BORROWER: ADS MEXICANA, S.A. DE C.V. By:  

/s/ Gerardo H. Maldonado G.

Name:   Gerardo H. Maldonado G. Title:   Alternate Director GUARANTORS: ADVANCED
DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary, Executive Vice President,  
Treasurer and Chief Financial Officer STORMTECH LLC By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer HANCOR HOLDING
CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE – SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Curtis C. Hunter III

Name:   Curtis C. Hunter III Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE – SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT]

 

FIFTH THIRD BANK, individually and as
Co-Syndication Agent By:  

/s/ Williams J. Whitley

Name:   William J. Whitley Title:   Senior Vice President